 

AMENDED AND RESTATED

SHARE EXCHANGE

 

This Amended and Restated Share Exchange Agreement (the “Agreement”), is dated
as of April 30, 2014, among eWellness Healthcare Corporation (f/k/a Dignyte,
Inc.), a Nevada corporation (“Dignyte”), Andreas A. McRobbie-Johnson, an
individual currently residing in Flagstaff, AZ being the owner of record of
10,000,000 common shares of Dignyte, eWellness Corporation, a Nevada corporation
(“eWellness”); and the persons listed in Exhibit A hereof, being the owners of
record of all of the issued and outstanding stock of eWellness (the
“Shareholders”). Capitalized words have the meaning set forth in Section 18,
unless otherwise defined herein.

 

R E C I T A L S

 

A. WHEREAS, Dignyte, eWellness and the Shareholders have heretofore entered into
a Share Exchange Agreement duly executed as of April 11, 2014 (the “Initial
Agreement”), establishing and providing for, among other things, the share
exchange between the parties.

 

B. Under the Initial Agreement, Dignyte was required to conduct the transactions
contemplated thereunder in compliance with Rule 419 (“Rule 419”) of Regulation C
under the Securities Act of 1933, as amended (the “Securities Act”); however,
since the transaction was not completed within the requisite time frame of Rule
419, Dignyte is no longer permitted to conduct a 419 transaction and therefore
is no longer required to comply with Rule 419 (the “419 Transaction”);

 

C. To accomplish the goals originally contemplated upon entering into the
Initial Agreement, the parties have agreed that Dignyte: (i) shall file a
registration statement on Form 8-A (“Form 8A”) to register its common stock
pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended,
(ii) will terminate the 419 Transaction and attempt to convert it into a private
offering of the number of shares subscribed for in the 419 Transaction to the
same purchasers who participated in the 419 Transaction (the “Dignyte Converted
Offering”) and (iii) file a Registration Statement on Form S-1 to register for
resale the shares of common stock included in the Dignyte Converted Offering and
sold pursuant to the Financing, as hereinafter defined (the “Combined
Registration Statement”).

 

D. The Shareholders currently own 100% of the issued and outstanding capital
stock of eWellness.

 

E. In order to complete a strategy to become a publicly traded/listed company in
the U.S., the Shareholders have agreed to sell to Dignyte, and Dignyte has
agreed to purchase from the Shareholders 100% of the common stock of eWellness
(the “eWellness Stock”) in exchange for shares of the outstanding common shares
of Dignyte (the “Dignyte Stock”), pursuant to the terms and conditions set forth
in this Agreement.

 

F. eWellness will become a wholly owned subsidiary of Dignyte.

 

G. Digntye, eWellness and the Shareholders desire to amend and restate the
Initial Agreement to read in its entirety as set forth herein (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, the parties agree as
follows:

 

1

 

  

1.Exchange of Stock.

 

  (a) The Shareholders agree to transfer to Dignyte, and Dignyte agrees to
purchase from the Shareholders, all of the Shareholders’ right, title and
interest in the eWellness Stock, representing 100% of the issued and outstanding
stock of eWellness, free and clear of all mortgages, liens, pledges, security
interests, restrictions, encumbrances, or adverse claims of any nature.        
(b) At the Closing (as defined in Section 2 below), upon surrender by the
Shareholders of the certificates evidencing the eWellness Stock, duly endorsed
for transfer to Dignyte or accompanied by stock powers executed in blank by the
Shareholders, Dignyte will cause 9,200,000 shares (subject to adjustment for
fractionalized shares as set forth below) of the common voting stock, par value
$.001 of Dignyte (the “Dignyte Stock”) to be issued to the Shareholders (or
their designees), in exchange for 9,200,000 shares of the common stock of
eWellness, representing 100% of the issued and outstanding common stock of
eWellness, as further set forth on the capitalization table annexed hereto as
Schedule 1(b) and made a part hereof (the “Capitalization Table”). The Dignyte
Stock will be issued to the Shareholders on a pro rata basis, in the same
proportion as the percentage of their ownership interest in eWellness, as set
forth on Exhibit A (subject to adjustment as set forth below), at the Closing.
As a result of the exchange of the eWellness Stock for the Dignyte Stock,
eWellness will become a wholly owned subsidiary of Dignyte. “Surviving Company”
refers to the combined entity following the Closing.         (c) Directors of
Dignyte at Closing Date. On the Closing Date, the current directors of the
Dignyte shall appoint Douglas Maclellan, Darwin Fogt, Curtis Hollister and David
Markowski to serve as members of Dignyte’s Board, with Douglas MacLellan serving
as Chairman, to be effective immediately upon the Closing (the “Effective
Time”). All of the members of Dignyte’s Board as of the day immediately before
the Closing Date shall tender their resignation as a director of Dignyte to be
effective at the Effective Time.         (d) Officers of Dignyte at Closing
Date. On the Closing Date, Mr. Andreas A. McRobbie-Johnson and Ms. Donna S.
Moore shall resign from each officer position held at Dignyte and Dignyte’s
Board shall appoint Darwin Fogt to serve as the President, Chief Executive
Officer, David Markowski to serve as Chief Financial Officer, Treasurer and
Secretary, Curtis Hollister to serve as CTO and Douglas MacLellan to serve as
Chairman of the Board and assistant Secretary.         (e) Section 368
Reorganization. For U.S. federal income tax purposes, the Share Exchange is
intended to constitute a “reorganization” within the meaning of Section
368(a)(1)(B) of the Code. The parties to this Agreement hereby adopt this
Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
Notwithstanding the foregoing or anything else to the contrary contained in this
Agreement, the parties acknowledge and agree that no party is making any
representation or warranty as to the qualification of the Share Exchange as a
reorganization under Section 368 of the Code or as to the effect, if any, that
any transaction consummated prior to the Closing Date has or may have on any
such reorganization status. The parties acknowledge and agree that each (i) has
had the opportunity to obtain independent legal and tax advice with respect to
the transaction contemplated by this Agreement, and (ii) is responsible for
paying its own Taxes, including without limitation, any adverse Tax consequences
that may result if the transaction contemplated by this Agreement is not
determined to qualify as a reorganization under Section 368 of the Code.

 

2

 

  

2.Closing.

 

  (a) The parties to this Agreement will hold a closing (the “Closing”) for the
purpose of executing and exchanging all of the documents contemplated by this
Agreement and otherwise effecting the transactions contemplated by this
Agreement. The Closing will be held as soon as possible and it is currently
anticipated that it will occur on or before May 15, 2014, or as soon thereafter
as is practicable at Hunter Taubman Weiss LLP, 130 West 42 Street, Floor 10, New
York, NY 10036, unless another place or time is mutually agreed upon in writing
by the parties. All proceedings to be taken and all documents to be executed and
exchanged at the Closing will be deemed to have been taken, delivered and
executed simultaneously, and no proceeding will be deemed taken nor documents
deemed executed or delivered until all have been taken, delivered and executed.
If agreed to by the parties, the Closing may take place through the exchange of
documents by fax and/or express courier.         (b) With the exception of any
stock certificates which must be in their original form, any copy, fax, e-mail
or other reliable reproduction of the writing or transmission required by this
Agreement or any signature required thereon may be used in lieu of an original
writing or transmission or signature for any and all purposes for which the
original could be used, provided that such copy, fax, e-mail or other
reproduction is a complete reproduction of the entire original writing or
transmission or original signature, and the originals are promptly delivered
thereafter.

 



3.Representations and Warranties of Dignyte.

 

Dignyte represents and warrants as follows:

 

  (a) Dignyte is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and is licensed or qualified as a
foreign corporation in all states in which the nature of its business or the
character or ownership of its properties makes such licensing or qualification
necessary.         (b) Dignyte has all requisite authority and power (corporate
and other), governmental licenses, authorizations, consents and approvals to
enter into this Agreement and to consummate the transactions contemplated by
this Agreement and to perform its obligations under this Agreement other than
(i) the filing of a Form 8A; (ii) the filing of a Form 8-K with the Commission
within four (4) business days after the execution of this Agreement and of the
Closing Date; and (iii) any filing required by FINRA. The execution, delivery
and performance by Dignyte of this Agreement has been duly authorized by all
necessary corporate action and do not require from Dignyte’s Board any consent
or approval that has not been validly and lawfully obtained. Except as provided
for in the first sentence of this paragraph, the execution, delivery and
performance by Dignyte of this Agreement requires no authorization, consent,
approval, license, exemption of or filing or registration with any Governmental
Authority or other Person other than such other customary filings with the
Commission for transactions of the type contemplated by this Agreement.

 

3

 

  

  (c) No Violation. Neither the execution nor the delivery by Dignyte of this
Agreement, nor the consummation or performance by Dignyte of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Organizational
Documents of Dignyte; (b) contravene, conflict with, constitute a default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any Lien under, any agreement or instrument to
which Dignyte is a party or by which the properties or assets of Dignyte are
bound; (c) contravene, conflict with, or result in a violation of, any Law or
Order to which Dignyte, or any of the properties or assets owned or used by
Dignyte, may be subject; or (d) contravene, conflict with, or result in a
violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
Dignyte or that otherwise relate to the business of, or any of the properties or
assets owned or used by, Dignyte, except, in the case of clauses (b), (c), or
(d), for any such contraventions, conflicts, violations, or other occurrences as
would not have a Material Adverse Effect.         (d) Binding Obligations.
Assuming this Agreement has been duly and validly authorized, executed and
delivered by the parties hereto and thereto other than Dignyte, this Agreement
is duly authorized, executed and delivered by Dignyte and constitutes the legal,
valid and binding obligations of Dignyte, enforceable against Dignyte in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.         (e)
Securities Laws. Assuming the accuracy of the representations and warranties of
the Shareholders, contained in Section 4 and Exhibits D and E, the issuance of
the Dignyte Stock pursuant to this Agreement will be when issued in accordance
with the terms of this Agreement, issued in accordance with exemptions from the
registration and prospectus delivery requirements of the Securities Act and the
registration permit or qualification requirements of all applicable state
securities laws.         (f) The authorized capital stock of Dignyte consists of
100,000,000 shares of common stock, $0.001 par value per share, of which,
11,000,000 shares are issued and outstanding. Dignyte also has 10,000,000 shares
of blank check preferred stock authorized with none issued or outstanding. To
the knowledge of Dignyte, all issued and outstanding shares of Dignyte’s common
stock are fully paid and nonassessable.         (g) Other than as set forth on
Schedule 3(c) attached hereto, there are no subscription rights, options,
warrants, convertible securities, or other rights (contingent or otherwise)
presently outstanding, for the purchase, acquisition, or sale of the capital
stock of Dignyte, or any securities convertible into or exchangeable for capital
stock of Dignyte or other securities of Dignyte, from or by Dignyte. There are
no outstanding obligations of Dignyte to retire, repurchase, redeem or otherwise
acquire any of its outstanding shares of capital stock of, or other ownership
interests in, Dignyte or to provide funds to or make any investment (in the form
of a loan, capital contribution or otherwise) in any other Person and there will
be none of the foregoing outstanding at the Closing.

 

4

 

  

  (b) Dignyte has no subsidiaries.         (e) The execution of this Agreement
and performance by Dignyte hereunder has been duly authorized by all requisite
corporate action on the part of Dignyte, and this Agreement constitutes a valid
and binding obligation of Dignyte, and Dignyte’s performance hereunder will not
violate any provision of any charter, bylaw, indenture, mortgage, lease, or
agreement, or any order, judgment, decree, or, to Dignyte’s knowledge any law or
regulation, to which any property of Dignyte is subject or by which Dignyte is
bound.         (f) As set forth on Schedule 3(f), Dignyte has minimal assets and
liabilities. Any liabilities shall not be greater than $50,000.00 at closing. It
is also anticipated that Dignyte shall have approximately $62,861.00 in cash at
closing, assuming the completion of all of its current initial public offering.
        (g) There is no litigation or proceeding pending or to Dignyte’s
knowledge threatened against or relating to Dignyte, its properties or business.
        (h) Other than professional retainer agreements for the provision of
legal and accounting services to Dignyte, Dignyte is not a party to any material
contract. For purposes of this Agreement “material” shall mean any contract,
debt, liability, claim or other obligation valued or otherwise worth $2,000 or
more.         (i) Other than Mr. Andreas A. McRobbie-Johnson and Ms. Donna S.
Moore, Dignyte has no officers, directors or employees.         (j) Other than
Mr. McRobbie Johnson who owns 10,000,000 shares of Dignyte’s common stock, no
current officer, director, affiliate or person known to Dignyte to be the record
or beneficial owner of in excess of 5% of Dignyte’s common stock, or any person
known to be an associate of any of the foregoing is a party adverse to Dignyte
or has a material interest adverse to Dignyte in any material pending legal
proceeding.         (k) Dignyte has filed in correct form all federal, state,
and other tax returns of every nature required to be filed by it and has paid
all taxes and all assessments, fees and charges which it is obligated to pay by
federal, state or other taxing authority to the extent that such taxes,
assessments, fees and charges have become due. Dignyte has also paid all taxes
which do not require the filing of returns and which are required to be paid by
it. To the extent that tax liabilities have accrued, but have not become
payable, they have been adequately reflected as liabilities on the books of
Dignyte.

 

5

 

  

  (l) Dignyte will be provided the opportunity to perform all due diligence
investigations of eWellness and its business and valuations as it deems
necessary or appropriate and to ask questions of the officers and directors of
eWellness. Dignyte will have access to all documents and information about
eWellness and will review sufficient information to allow it to evaluate the
merits and risks of the transactions contemplated by this Agreement.         (o)
Dignyte is acquiring the eWellness Shares to be transferred to it under this
Agreement for investment and not with a view to the sale or distribution
thereof.         (p) Dignyte is a publicly reporting company pursuant to Section
15(d) of the Securities Exchange Act of 1934, as amended (the “Act”) and is in
compliance with all reporting requirements of the Act. Dignyte’s Form 10-K for
the period ending December 31, 2013, and any other periodic filings made by
Dignyte as filed with the Commission, including all exhibits, documents and
attachments thereto, are true and correct in all material respects and do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make any statement therein not
materially misleading.         (q) Compliance with Laws. The business and
operations of Dignyte have been and are being conducted in accordance with all
applicable Laws and Orders. Dignyte has not received notice of any violation (or
any Proceeding involving an allegation of any violation) of any applicable Law
or Order by or affecting Dignyte and, to the knowledge of Dignyte, no Proceeding
involving an allegation of violation of any applicable Law or Order is
threatened or contemplated. Dignyte is not subject to any obligation or
restriction of any kind or character, nor is there, to the knowledge of Dignyte,
any event or circumstance relating to Dignyte that materially and adversely
affects in any way its business, properties, assets or prospects or that
prohibits Dignyte from entering into this Agreement or would prevent or make
burdensome its performance of or compliance with all or any part of this
Agreement or the consummation of the transactions contemplated hereby.        
(r) No Brokers or Finders. Except as disclosed in Schedule 3(r), no Person has,
or as a result of the transactions contemplated herein will have, any right or
valid claim against Dignyte for any commission, fee or other compensation as a
finder or broker, or in any similar capacity.         (s) Changes. Except as set
forth on Schedule 3(s), Dignyte has conducted its business in the usual and
ordinary course of business consistent with past practice.         (t)
Interested Party Transactions. Except as set forth on Schedule 3(t), no officer,
director or stockholder of Dignyte or any Affiliate or “associate” (as such term
is defined in Rule 405 of the Commission under the Securities Act) of any such
Person, has or has had, either directly or indirectly, (1) an interest in any
Person which (a) furnishes or sells services or products which are furnished or
sold or are proposed to be furnished or sold by Dignyte, or (b) purchases from
or sells or furnishes to, or proposes to purchase from, sell to or furnish
Dignyte any goods or services; or (2) a beneficial interest in any contract or
agreement to which Dignyte is a party or by which it may be bound or affected.  
      (u) Governmental Inquiries. Dignyte has provided to the Shareholders a
copy of each material written inspection report, questionnaire, inquiry, demand
or request for information received by Dignyte from any Governmental Authority,
and Dignyte’s response thereto, and each material written statement, report or
other document filed by Dignyte with any Governmental Authority.

 

6

 

  

  (v) Bank Accounts and Safe Deposit Boxes. Except as set forth on Schedule
3(v), Dignyte does not have any bank or other deposit or financial account, nor
does Dignyte have any lock boxes or safety deposit boxes.         (w) Title to
Properties. Dignyte owns (with good and marketable title in the case of real
property) or holds under valid leases the rights to use all real property,
plants, machinery, equipment and other personal property, if any, as set forth
in its financial statements included in its Form 10-K for the year ended
December 31, 2013 as filed with the Commission, free and clear of all Liens,
except Permitted Liens. For purposes of this Agreement, “Permitted Liens” means
with respect to any Person (A) such imperfections of title, easements,
encumbrances or restrictions which do not materially impair the current use of
such Person’s or any of its Subsidiary’s assets, (B) materialmen’s, mechanics’,
carriers’, workmen’s, warehousemen’s, repairmen’s and other like Liens arising
in the ordinary course of business, or deposits to obtain the release of such
Liens, (C) Liens for Taxes not yet due and payable, or being contested in good
faith, and (D) purchase money Liens incurred in the ordinary course of business.
        (x) Dignyte has no stock option plans providing for the grant by Dignyte
of stock options to directors, officers or employees.         (y) Money
Laundering Laws. The operations of Dignyte is and has been conducted at all
times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all U.S. and non-U.S. jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority (collectively, the “Money Laundering Laws”) and no Proceeding
involving Dignyte with respect to the Money Laundering Laws is pending or, to
the knowledge of Dignyte, threatened.         (z) Board Recommendation.
Dignyte’s Board, by unanimous written consent, has determined that this
Agreement and the transactions contemplated by this Agreement are advisable and
in the best interests of Dignyte’s stockholders and has duly authorized this
Agreement and the transactions contemplated by this Agreement.         (aa)
Certain Registration Matters. Except as set forth on Schedule 3(aa), Dignyte has
not granted or agreed to grant any person any rights (including “piggy-back
registration rights) to have any securities of Dignyte registered with the
Commission or any other Governmental Authority that have not been satisfied.

 

4.Representations and Warranties of the Shareholders and eWellness.

 

The Shareholders and eWellness, severally and not jointly, represent and warrant
as follows:

 

  (a) eWellness is a corporation duly organized, validly existing, and in good
standing under the laws of Nevada and is licensed or qualified as a foreign
corporation in all places in which the nature of its business or the character
or ownership of its properties makes such licensing or qualification necessary.
The authorized capital stock of eWellness consists of 100,000,000 shares of
common stock, $0.001 par value per share, of which, 9,200,000 shares are issued
and outstanding. To the knowledge of eWellness and the Shareholders, all issued
and outstanding shares of eWellness’s common stock are fully paid and
nonassessable.

 

7

 

  

  (b) There are no agreements purporting to restrict the transfer of the
eWellness Shares, nor any voting agreements, voting trusts or other arrangements
restricting or affecting the voting of the eWellness Shares. The eWellness
Shares held by the Shareholders are duly and validly issued, fully paid and
non-assessable, and issued in full compliance with all federal, state, and local
laws, rules and regulations. Other than as set forth on Schedule 4(c) attached
hereto, there are no subscription rights, options, warrants, convertible
securities, or other rights (contingent or otherwise) presently outstanding, for
the purchase, acquisition, or sale of the capital stock of eWellness, or any
securities convertible into or exchangeable for capital stock of eWellness or
other securities of eWellness, from or by eWellness.         (c) The
Shareholders have full right, power and authority to sell, transfer and deliver
the eWellness Shares, and upon delivery of the certificates therefor as
contemplated in this Agreement, the Shareholders will transfer to Dignyte valid
and marketable title to the eWellness Shares, including all voting and other
rights to the eWellness Shares free and clear of all pledges, liens, security
interests, adverse claims, options, rights of any third party, or other
encumbrances. Each of the Shareholders owns and holds that number and percentage
of eWellness Shares that are listed opposite their names on Exhibit A attached
hereto.         (d) There is no litigation or proceeding pending, or to any
eWellness Shareholder’s knowledge, threatened, against or relating to eWellness
or to the eWellness Shares.         (e) eWellness has filed in correct form all
tax returns of every nature required to be filed by it in its home jurisdiction
or otherwise and has paid all taxes as shown on such returns and all
assessments, fees and charges received by it to the extent that such taxes,
assessments, fees and charges have become due. eWellness has also paid all taxes
which do not require the filing of returns and which are required to be paid by
it. To the extent that tax liabilities have accrued, but have not become
payable, they have been adequately reflected as liabilities on the books of
eWellness.         (f) The financial statements of eWellness as at December 31,
2013 and for the two fiscal years then ended, that have been provided to Dignyte
have been prepared consistent with U.S. Generally Accepted Accounting Principles
(“GAAP”) and fairly present the assets and liabilities of eWellness as of the
date of such statements.         (g) The current residence address or principal
place of business (for any non-individual shareholder) of the Shareholders is as
listed on Exhibit A attached hereto.         (h) The Shareholders have had the
opportunity to perform all due diligence investigations of Dignyte and its
business as they have deemed necessary or appropriate and to ask questions of
Dignyte’s officers and directors and have received satisfactory answers to all
of their questions. The Shareholders have had access to all documents and
information about Dignyte, including, but not limited to, Dignyte’s current and
periodic reports filed with the U.S. Securities and Exchange Commission, and
have reviewed sufficient information to allow them to evaluate the merits and
risks of the acquisition of the Dignyte Stock.

 

8

 

  

  (i) The Shareholders are acquiring the Dignyte Stock for their own account
(and not for the account of others) for investment and not with a view to the
distribution therefor. The Shareholders will not sell or otherwise dispose of
the Dignyte Stock without registration under the Securities Act of 1933, as
amended, or an exemption therefrom, and the certificate or certificates
representing the Dignyte Stock will contain a legend to the foregoing effect. By
its execution of this Agreement, the Shareholder represents and warrants to the
Dignyte that the Shareholder is an Accredited Investor and/or not U.S. Person.  
      (j) Additional Representations and Warranties of the Shareholder as an
Accredited Investor. The Shareholder further makes the representations and
warranties to Dignyte set forth on Exhibit D.         (k) Additional
Representations and Warranties of the Shareholder as a Non-U.S. Person. The
Shareholder further makes the representations and warranties to Dignyte set
forth on Exhibit E.         (l) Stock Legends. The Shareholder hereby agrees
with Dignyte as follows:

 

  i. Securities Act Legend - Accredited Investor. The certificate(s) evidencing
the Digynte Stock issued to the Shareholder, and each certificate issued in
transfer thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO DIGNYTE
AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO
DIGNYTE, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

9

 

  

  ii. Securities Act Legend - Non-U.S. Person. The certificate(s) evidencing the
Dignyte Stock issued to the Shareholder and each certificate issued in transfer
thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO DIGNYTE, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO DIGNYTE AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION
ARE REASONABLY SATISFACTORY TO DIGNYTE, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

  iii. Other Legends. The certificate(s) representing such Dignyte Stock, and
each certificate issued in transfer thereof, will also bear any other legend
required under any applicable Law, including, without limitation, any U.S. state
corporate and state securities law, or contract.         iv. Opinion. The
Shareholder will not transfer any or all of Dignyte’s Stock pursuant to
Regulation S or absent an effective registration statement under the Securities
Act and applicable state securities law covering the disposition of the
Shareholder’s Dignyte Stock, as the case may be, without first providing Dignyte
with an opinion of counsel (which counsel and opinion are reasonably
satisfactory to Dignyte) to the effect that such transfer will be made in
compliance with Regulation S or will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. state securities laws.        
v. Consent. The Shareholders understand and acknowledge that Dignyte may refuse
to transfer the Dignyte Stock, unless the Shareholders comply with this Section
4(l) and any other restrictions on transferability set forth in Exhibits D and
E. The Shareholders consent to Dignyte making a notation on its records or
giving instructions to any transfer agent of Dignyte’s Common Stock in order to
implement the restrictions on transfer of the Dignyte Stock.

 

10

 

 

 

  (m) The Shareholder understands that the Dignyte Stock are being offered and
sold to the Shareholder in reliance upon the truth and accuracy of the
representations, warranties, agreements and understandings of the Shareholder
set forth in this Agreement, in order that Dignyte may determine the
applicability and availability of the exemptions from registration of the
Dignyte Stock on which Dignyte is relying.

 

5.Conduct Prior to the Closing.

 

Dignyte, eWellness and the Shareholders covenant that between the date of this
Agreement and the Closing as to each of them:

 

  (a) Other than as contemplated herein, no change will be made in the charter
documents, by-laws, or other corporate documents of Dignyte or eWellness.      
  (b) Dignyte, eWellness and the Shareholders will each use its best efforts to
maintain and preserve Dignyte and eWellness’s business organization, employee
relationships, and goodwill intact, and will not enter into any material
commitment except in the ordinary course of business.         (c) None of the
Shareholders will sell, transfer, assign, hypothecate, lien, or otherwise
dispose or encumber the eWellness Shares owned by them.         (d) The
Shareholders and eWellness will use their best efforts to maintain and preserve
the business organization, employee relationships and goodwill intact of
eWellness, and will not allow eWellness to enter into any material commitment
except in the ordinary course of business.         (e) Intentionally Left Blank.
        (f) Each of Dignyte and eWellness will conduct its respective business
in the ordinary course and in such a manner so that the representations and
warranties contained herein shall continue to be true and correct in all
material respects as of the Closing as if made at and as of the Closing Without
the prior written consent of Dignyte or eWellness, except as required or
specifically contemplated hereby, each party shall not undertake or fail to
undertake any action if such action or failure would render any of said
warranties and representations untrue in any material respect as of the Closing.
        (g) Parties hereto shall give to the representative of the other parties
prompt written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.

 

11

 

  

6.Conditions to Obligations of the Shareholders and eWellness.

 

The Shareholders and eWellness’s obligations to complete the transactions
contemplated herein are subject to fulfillment on or before the Closing of each
of the following conditions, unless waived in writing by the Shareholders or
eWellness, as appropriate:

 

  (a) The representations and warranties of Dignyte set forth herein will be
true and correct at the Closing as though made at and as of that date, except as
affected by the transactions contemplated hereby.         (b) Dignyte will have
performed all covenants required by this Agreement to be performed by it on or
before the Closing.         (c) Dignyte shall have received consent from at
least 85% of the participants of the 419 Transaction to instead participate and
invest in the Dignyte Converted Offering, which consent shall also include such
participants acknowledgement and agreement to the Dignyte Lock Up.         (d)
This Agreement will have been approved by the Board of Directors of Dignyte.    
    (e) Dignyte will have delivered to the Shareholders and eWellness the
documents set forth below in form and substance reasonably satisfactory to
counsel for eWellness and the Shareholders, to the effect that:

 

  i. Dignyte is a corporation duly organized, validly existing, and in good
standing by providing a certificate of good standing from Nevada’s Secretary of
State;         ii. Dignyte’s authorized capital stock is as set forth herein;  
      iii. Certified copies of the resolutions of the board of directors of
Dignyte authorizing the execution of this Agreement and the consummation hereof;
        iv. A certificate executed by an officer of Dignyte, certifying the
satisfaction of the conditions specified in Sections 6(a), (b) and (c) relating
to Dignyte;         v. A Secretary’s Certificate, dated the Closing Date
certifying attached copies of (A) the Organizational Documents of Dignyte, as
amended to reflect the Name Change, as hereinafter defined (B) the resolutions
of Dignyte’s Board approving this Agreement and the transactions contemplated
hereby, including those actions specified in Section 6(g) below; (C) the
resolution from Mr. McRobbie-Johnson and (D) the incumbency of each authorized
officer of Dignyte signing this Agreement and any other agreement or instrument
contemplated hereby to which Dignyte is a party;         vi. Each of this
Agreement and any related agreement to which Dignyte is a party, duly executed;
and,         vii. Any further document as may be reasonably requested by counsel
to the Shareholders and eWellness in order to substantiate any of the
representations or warranties of Dignyte set forth herein

 

12

 

  

  (f) There will have occurred no material adverse change in the business,
operations or prospects of Heritage.         (g) Dignyte will have received
written consent (in a form acceptable to counsel for the Shareholders and
eWellness) from Mr. Andreas A. McRobbie-Johnson agreeing to cancel back to
Dignyte at or prior to Closing 5,000,000 shares of Dignyte Common Stock he owns.
Mr. McRobbie shall also agree to transfer 3,100,000 shares of his Dignyte common
stock to parties designated by eWellness and 1,500,000 shares of his common
stock to Summit Capital.         (h) Dignyte Board Resolutions (i) appointing
Douglas MacLellan to serve as Chairman of Dignyte to be effective at the
Effective Time; (ii) appointing Darwin Fogt, Curtis Hollister and David
Markowski as members of Dignyte’s Board; (iii) accepting the resignation of
Andreas A McRobbie-Johnson, Dignyte’s sole director and of Andreas A
McRobbie-Johnson and Donna S. Moore from all of their respective positions with
Dignyte, and (iv) appointing Darwin Fogt as President, Chief Executive Officer,
David Markowski as Chief Financial Officer, Secretary and Treasurer, Curtis
Hollister as CTO and Douglas MacLellan as Chairman of the Board and assistant
Secretary of Dignyte to be effective at the Closing.         (i) A statement
from Dignyte’s transfer agent regarding the number of issued and outstanding
shares of common stock immediately before the Closing.         (j) Dignyte shall
have filed the Form 8A.         (k) The written resignation of the following
persons from Dignyte on the Closing Date:

 

  i. Andreas A McRobbie-Johnson, as Dignyte’s sole director and from each of his
positions as CEO and President; and,         ii. Donna S. Moore as CFO and Chief
Accounting Officer.

 

7.Conditions to Obligations of Dignyte

 

Dignyte’s obligation to complete the transaction contemplated herein will be
subject to fulfillment on or before the Closing of each of the following
conditions, unless waived in writing by the Dignyte, as appropriate:

 

  (a) The representations and warranties of the Shareholders and eWellness set
forth herein will be true and correct at the Closing as though made at and as of
that date, except as affected by the transactions contemplated hereby.        
(b) The Shareholders and eWellness will have performed all covenants required by
this Agreement to be performed by them on or before the Closing.         (c)
This Agreement will have been approved by the Board of Directors of eWellness.

 

13

 

  

  (d) eWellness and/or the Shareholders will have delivered to Dignyte the
documents set forth below in form and substance reasonably satisfactory to
counsel for Dignyte, to the effect that:

 

  (i) eWellness is a corporation duly organized, validly existing, and in good
standing;         (ii) eWellness’s authorized capital stock is owned as set
forth herein and in Exhibit A; and         (iii) Certified copies of the
resolutions of the board of directors of eWellness authorizing the execution of
this Agreement and the consummation hereof;         (iv) A certificate executed
by an officer of eWellness, certifying the satisfaction of the conditions
specified in Sections 7(a) and (b) relating to eWellness;         (v) Copies of
the Lock Up Agreement from each of eWellness’ Affiliates;         (vi) each of
this Agreement and any related agreement to which eWellness and the Shareholder
is a party, duly executed; and,         (vii) Any further document as may be
reasonably requested by counsel to Dignyte in order to substantiate any of the
representations or warranties of the Shareholders and eWellness set forth herein

  

  (e) There will have occurred no material adverse change in the business,
operations or prospects of eWellness.         (f) Dignyte shall have filed the
Form 8A.         (g) There must not have been made or threatened by any Person
any claim asserting that such Person (a) is the holder of, or has the right to
acquire or to obtain beneficial ownership of the Shares or any other stock,
voting, equity, or ownership interest in, eWellness, or (b) is entitled to all
or any portion of Dignyte Stock.         (h) Dignyte shall have received Proof
of closing of the Financing.         (i) Intentionally Left Blank.

 

8.Additional Covenants.

 

  (a) Private Financing. Prior to the Closing, eWellness shall complete a
private financing pursuant to which it shall receive aggregate gross proceeds of
up to $1,200,000 as consideration for the issuance of at least $100,000 in
convertible promissory notes, which are convertible into an aggregate of at
least 200,000 shares of eWellness Common Stock (the “Financing”).

 



14

 

  

  (b) Between the date of this Agreement and the Closing, the Shareholders, with
respect to eWellness, eWellness with respect to itself and Dignyte, with respect
to itself, will, and will cause their respective representatives to, (i) afford
the other parties and their representatives access to their personnel,
properties, contracts, books and records, and other documents and data, as
reasonably requested by the other party; (ii) furnish the other parties and
their representatives with copies of all such contracts, books and records, and
other existing documents and data as they may reasonably request in connection
with the transaction contemplated by this Agreement; and (iii) furnish the other
parties and their representatives with such additional financial, operating, and
other data and information as they may reasonably request. The Shareholders will
cause eWellness to provide to Dignyte and Dignyte will provide to the
Shareholders, complete copies of all material contracts and other relevant
information on a timely basis in order to keep the other parties fully informed
of the status of their respective businesses and operations.         (c)
eWellness will deliver copies of its corporate books and records to Dignyte at
Closing.         (d) Other than as set forth in Section 10 below, the parties
agree that they will not make, and the Shareholders will not permit eWellness to
make, any public announcements relating to this Agreement or the transactions
contemplated herein without the prior written consent of the other parties,
except as may be required upon the written advice of counsel to comply with
applicable laws or regulatory requirements after consulting with the other
parties hereto and seeking their consent to such announcement.         (e)
Intentionally Left Blank.         (f) Between the date of this Agreement and the
Closing Date, eWellness will permit Dignyte and its representatives reasonable
access to all of the books and records of eWellness reasonably necessary for the
preparation and amendment of the Proxy Statement and such other filings or
submissions in accordance with the Commission rules and regulations as are
necessary to consummate the transactions contemplated by this Agreement and as
are necessary to respond to requests of the Commission’s staff.         (g)
Cooperation; Consents. Prior to the Closing, each party shall cooperate with the
other parties and shall (i) in a timely manner make all necessary filings with,
and conduct negotiations with, all authorities and other Persons the consent or
approval of which, or the license or permit from which is required for the
consummation of the transactions contemplated hereby and (ii) provide to each
other party such information as the other party may reasonably request in order
to enable it to prepare such filings and to conduct such negotiations.        
(h) Name Change. Prior to the Closing, Dignyte shall have taken all steps
necessary, including shareholder approval, to amend its articles of
incorporation to change its corporate name to eWellness Healthcare Corporation
(the “Name Change”).

 

15

 

  

  (i) Lock Up Agreements.

 

  i. eWellness hereby covenants and agrees that it shall require each of its
Affiliates to enter into a Lock Up Agreement in the form attached hereto as
Exhibit F.         ii. Dignyte hereby covenants and agrees that it shall require
each participant of the Dignyte Converted Offering to agree to the Dignyte Lock
Up in writing, whether through a Lock Up Agreement in a form substantially
similar to the one attached hereto as Exhibit F or as a term included in such
participant’s consent to participate in the Dignyte Converted Offering that is
reasonably satisfactory to eWellness.

 

9.Expenses.

 

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the transactions
contemplated by this Agreement, including all fees and expenses of agents,
representatives, counsel, and accountants. In the event of termination of this
Agreement, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from a breach of this Agreement by another
party.

 

10.Public Announcements and Filings.

 

(a) Dignyte shall promptly, but no later than four (4) business days following
the effective date of this Agreement, issue a press release disclosing the
transactions contemplated hereby. Dignyte shall also file with the Commission a
Form 8-K describing the material terms of the transactions contemplated hereby
as soon as practicable following the Closing Date but in no event more than four
(4) business days following the Closing Date. Prior to the Closing Date, Dignyte
and eWellness shall consult with each other in issuing the Form 8-K, the press
release and any other press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
stock market or trading facility with respect to the transactions contemplated
hereby and neither party shall issue any such press release or otherwise make
any such public statement, filings or other communications without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed, except that no prior consent shall be required if such disclosure is
required by law, in which case the disclosing party shall provide the other
party with prior notice of no less than three (3) calendar days, of such public
statement, filing or other communication and shall incorporate into such public
statement, filing or other communication the reasonable comments of the other
party.

 

(b) The Surviving Company shall, not later than 90 days following the date of
this Agreement, prepare and file with the Commission a “resale” Registration
Statement providing for the resale of all Registrable Securities by means of an
offering to be made on a continuous basis pursuant to Rule 415. The Registration
Statement shall be on Form S-1 (or another appropriate form in accordance
herewith).

 

11.Confidentiality.

 

(a) Dignyte, eWellness and the Shareholders will maintain in confidence, and
will cause their respective directors, officers, employees, agents, and advisors
to maintain in confidence, any written, oral, or other information obtained in
confidence from another party in connection with this Agreement or the
transactions contemplated by this Agreement, unless (x) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(y) the use of such information is necessary or appropriate in obtaining any
consent or approval required for the consummation of the transactions
contemplated by this Agreement, or (z) the furnishing or use of such information
is required by or necessary or appropriate in connection with legal proceedings.

 

16

 

  

(b) In the event that any party is required to disclose any information of
another party pursuant to clause (y) or (z) of Section 11(a), the party
requested or required to make the disclosure (the “disclosing party”) shall
provide the party that provided such information (the “providing party”) with
prompt notice of any such requirement so that the providing party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 11(b). If, in the absence of a protective order or
other remedy or the receipt of a waiver by the providing party, the disclosing
party is nonetheless, in the opinion of counsel, legally compelled to disclose
the information of the providing party, the disclosing party may, without
liability hereunder, disclose only that portion of the providing party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective order or other relief assurance that confidential treatment will be
accorded the providing party’s information.

 

(c) If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy all of such written information each party has
regarding the other party.

 

12.Termination.

 

a. This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:

 

  i. mutual agreement of Dignyte and eWellness;         ii. Dignyte, if there
has been a material breach by eWellness or any of the Shareholders of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of eWellness or the Shareholders that is not cured, to the
reasonable satisfaction of Dignyte, within ten business days after notice of
such breach is given by Dignyte;         iii. eWellness, if there has been a
material breach by Dignyte of any material representation, warranty, covenant or
agreement set forth in this Agreement on the part of Dignyte that is not cured
by the breaching party, to the reasonable satisfaction of eWellness, within ten
business days after notice of such breach is given by Dignyte;         iv.
Dignyte or eWellness, if the entire Transaction, is not closed by July 1, 2014,
unless the parties hereto agree to extend such date in writing;         v.
Dignyte or eWellness if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.

 

17

 

  

b. Effect of Termination. In the event of the termination of this Agreement as
provided in Section 12, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 

13.Expenses.

 

Whether or not the Closing is consummated, each of the parties will pay all of
his, her, or its own legal and accounting fees and other expenses incurred in
the preparation of this Agreement and the performance of the terms and
provisions of this Agreement.

 

14.Survival of Representations and Warranties.

 

The representations and warranties of the Shareholders and Dignyte set out in
this Agreement will survive Closing for a period twelve months.

 

15.Waiver.

 

Any failure on the part of the parties hereto to comply with any of their
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.

 

16.Brokers.

 

Each party agrees to indemnify and hold harmless the other parties against any
fee, loss, or expense arising out of claims by brokers or finders employed or
alleged to have been employed by the indemnifying party.

 

17.Notices.

 

All notices and other communications under this Agreement must be in writing and
will be deemed to have been given if delivered in person or sent by prepaid
first-class certified mail, return receipt requested, or recognized commercial
courier service, as follows:

 

If to Dignyte, to:   Laura Anthony, Esq.   Legal & Compliance, LLC   330
Clematis Street, Suite 217   West Palm Beach, FL 33401   (561) 514-0936       If
to the Shareholders or eWellness to:   eWellness Corporation   c/o Hunter
Taubman Weiss LLP   130 West 42 Street, Floor 10   New York, NY 10036   Attn:
Louis Taubman   212-732-7184  

 

18

 

  

18.Definitions.

 

Unless the context otherwise requires, the terms defined in this Section 18 will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.

 

  a. “Accredited Investor” has the meaning set forth in Regulation D under the
Securities Act and set forth on Exhibit B.         b. “Affiliate” shall mean,
with respect to any Person, any other Person that (a) directly or indirectly,
whether through one or more intermediaries or otherwise, controls or is
controlled by or is under common control with such Person. For purposes of this
definition, “control” (including with correlative meanings “controlled by” and
“under common control with”) of a Person means the power, direct or indirect, to
direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract or otherwise. For
the purposes of this definition, a Person shall be deemed to control any of his
or her immediate family members.         c.  “Code” means the Internal Revenue
Code of 1986, as amended.         d. “Commission” means the Securities and
Exchange Commission or any other federal agency then administering the
Securities Act and the Exchange Act.         e. “Convertible Securities” refers
to any securities of eWellness or Dignyte which would entitle the holder thereof
to acquire at any time shares of either entity’s common stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, such common stock.    
    f. “Digntye Lock Up” refers to the participants, their assignees or
nominees, in the Dignyte Converted Offering agreement not to sell, transfer,
hypothecate or otherwise assign (collectively, “Transfer”) 50% of the equity
securities such participant(s) received in the Dignyte Converted Offering until
April 25, 2015, or such earlier time as the Surviving Company may, in its sole
discretion, determine.         g. “Exhibits” means the several exhibits referred
to and identified in this Agreement.         h. “FINRA” means the Financial
Industry Regulatory Authority.

 

19

 

  

  i. “GAAP” means, with respect to any Person, United States generally accepted
accounting principles applied on a consistent basis with such Person’s past
practices.         j. “Governmental Authority” means any federal or national,
state or provincial, municipal or local government, governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, political subdivision, commission, court,
tribunal, official, arbitrator or arbitral body, in each case whether U.S. or
non-U.S.         k. “Laws” means, with respect to any Person, any U.S. or
non-U.S. federal, national, state, provincial, local, municipal, international,
multinational or other law (including common law), constitution, statute, code,
ordinance, rule, regulation or treaty applicable to such Person.         l.
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.         m.
“Material Adverse Effect” means any event, change or effect that is materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations of a party to this
Agreement, taken as a whole.         n. “Order” means any award, decision,
injunction, judgment, order, ruling, subpoena, or verdict entered, issued, made,
or rendered by any Governmental Authority.         o. “Organizational Documents”
means (a) the articles or certificate of incorporation and the by-laws or code
of regulations of a corporation; (b) the partnership agreement and any statement
of partnership of a general partnership; (c) the limited partnership agreement
and the certificate of limited partnership of a limited partnership; (d) the
articles or certificate of formation and operating agreement of a limited
liability company; (e) any other document performing a similar function to the
documents specified in clauses (a), (b), (c) and (d) adopted or filed in
connection with the creation, formation or organization of a Person; and (f) any
and all amendments to any of the foregoing.         p. “Person” means all
natural persons, corporations, business trusts, associations, companies,
partnerships, limited liability companies, joint ventures and other entities,
governments, agencies and political subdivisions.         q. “Proceeding” means
any action, arbitration, audit, hearing, investigation, litigation, or suit
(whether civil, criminal, administrative or investigative) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental
Authority.         r. “Registrable Securities” means all of the shares of common
stock issued pursuant to the Financing and the Dignyte Converted Offering,
including the shares of common stock underlying any Convertible Securities
issued pursuant thereto.         s. “Regulation S” means Regulation S under the
Securities Act, as the same may be amended from time to time, or any successor
statute.         t. “Securities Act” means the Securities Act of 1933, as
amended, or any similar federal statute, and the rules and regulations of the
Commission thereunder, all as the same will be in effect at the time.         u.
“Taxes” means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.

 

20

 

  

  v. “U.S.” means the United States of America.         w. “U.S. Person” has the
meaning set forth in Regulation S under the Securities Act and set forth on
Exhibit C hereto.

 

19.Signature. By signing the Signature Pages attached hereto, each of Dignyte,
eWellness and the Shareholders agree that they have reviewed and agree with the
information set forth in the Capitalization Table.

 

20.General Provisions.

 

  (a) This Agreement will be governed by and under the laws of the State of
Nevada, USA without giving effect to conflicts of law principles. If any
provision hereof is found invalid or unenforceable, that part will be amended to
achieve as nearly as possible the same effect as the original provision and the
remainder of this Agreement will remain in full force and effect.         (b)
Any dispute arising under or in any way related to this Agreement will be
submitted to binding arbitration before a single arbitrator by the American
Arbitration Association in accordance with the Association’s commercial rules
then in effect. The arbitration will be conducted in Las Vegas, Nevada. The
decision of the arbitrator will set forth in reasonable detail the basis for the
decision and will be binding on the parties. The arbitration award may be
confirmed by any court of competent jurisdiction.         (c) In any adverse
action, the parties will restrict themselves to claims for compensatory damages
and/or securities issued or to be issued and no claims will be made by any party
or affiliate for lost profits, punitive or multiple damages.         (d) This
Agreement constitutes the entire agreement and final understanding of the
parties with respect to the subject matter hereof and supersedes and terminates
all prior and/or contemporaneous understandings and/or discussions between the
parties, whether written or verbal, express or implied, relating in any way to
the subject matter hereof. This Agreement may not be altered, amended, modified
or otherwise changed in any way except by a written agreement, signed by both
parties.         (e) No party may assign any of its rights under this Agreement
without the prior consent of the other parties. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties. Other than as expressly stated herein, nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns

 

21

 

  

  (g) The parties agree to take any further actions and to execute any further
documents which may from time to time be necessary or appropriate to carry out
the purposes of this Agreement.         (h) The headings of the Sections,
paragraphs and subparagraphs of this Agreement are solely for convenience of
reference and will not limit or otherwise affect the meaning of any of the terms
or provisions of this Agreement. The references in this Agreement to Sections,
unless otherwise indicated, are references to sections of this Agreement.      
  (i) This Agreement may be executed in counterparts, each one of which will
constitute an original and all of which taken together will constitute one
document. This Agreement may be executed by delivery of a signed signature page
by fax to the other parties hereto and such fax execution and delivery will be
valid in all respects and deemed to be an original thereof.         (j) The
rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.         (k) The
headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

 

SIGNATURE PAGE FOLLOWS

 

22

 

 

EXECUTED as of the date first written above by:

 

eWellness Healthcare Corporation   (f/k/a DIGNYTE, INC.)         By:      
Andreas A. McRobbie-Johnson,     as CEO         By:       Andreas A.
McRobbie-Johnson,     in his personal capacity         eWellness Corporation    
    By       Mr. Douglas C. MacLellan, Chairman  

  

Shareholder signature page follows  

 

23

 

 

COUNTERPART SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.

 

  SHAREHOLDER:         By:     Name:  

 

Circle the category under which you are an “accredited investor” pursuant to
Exhibit B:

 

1 2 3 7 8  

 

PRINT EXACT NAME IN WHICH YOU WANT

THE SECURITIES TO BE REGISTERED

 

Attn:     Address:                       Phone No.     Facsimile No.    

 

24

 

 

Exhibit A

 

to

Share Exchange Agreement

 

Shareholder Name and Address  No. of eWellness Shares   No. of Dignyte Shares  
% of Shares to be Issued                Darwin Fogt                            
 2,000,000    2,000,000    21.74%                  Evolution Physical Therapy 
                                  1,000,000    1,000,000    10.87%             
    Douglas MacLellan                                    3,000,000  
 3,000,000    32.61%                  Curtis Hollister                       
            1,650,000    1,650,000    17.93%                  David Markowski 
                                  900,000    900,000    9.78%                 
JFS Investments                                    450,000    450,000    4.89%
                 Douglas Cole                                    200,000  
 200,000    2.17%                  Total   9,200,000    9,200,000    100.0%

 

25

 

 

EXHIBIT B

 

Definition of “Accredited Investor”

 

The term “accredited investor” means:

 

The term “accredited investor” means:

 

(1) A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”) or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of US $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.     (2) A private business development company as defined
in Section 202(a)(22) of the Investment Advisers Act of 1940.     (3) An
organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of US $5,000,000.     (4) A director or executive officer of Dignyte.
    (5) A natural person whose individual net worth, or joint net worth with
that person’s spouse, at the time of his or her purchase exceeds US $1,000,000.
    (6) A natural person who had an individual income in excess of US $200,000
in each of the two most recent years or joint income with that person’s spouse
in excess of US $300,000 in each of those years and has a reasonable expectation
of reaching the same income level in the current year.

 



26

 

 

(7) A trust, with total assets in excess of US $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) (i.e., a person who
has such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment).    
(8) An entity in which all of the equity owners are accredited investors. (If
this alternative is checked, the Shareholder must identify each equity owner and
provide statements signed by each demonstrating how each is qualified as an
accredited investor.)

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

27

 

 

EXHIBIT C

 

Definition of “U.S. Person”

 

(1)“U.S. person” (as defined in Regulation S) means:

 

  (i) Any natural person resident in the United States;         (ii) Any
partnership or corporation organized or incorporated under the laws of the
United States;         (iii) Any estate of which any executor or administrator
is a U.S. person;         (iv) Any trust of which any trustee is a U.S. person;
        (v) Any agency or branch of a foreign entity located in the United
States;         (vi) Any non-discretionary account or similar account (other
than an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S. person;         (vii) Any discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary
organized, incorporated, or (if an individual) resident in the United States;
and         (viii) Any partnership or corporation if: (A) organized or
incorporated under the laws of any foreign jurisdiction; and (B) formed by a
U.S. person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated, and
owned, by accredited investors (as defined in Rule 501(a)) who are not natural
persons, estates or trusts.

 

(2) Notwithstanding paragraph (1) above, any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States shall not be
deemed a “U.S. person.”     (3) Notwithstanding paragraph (1), any estate of
which any professional fiduciary acting as executor or administrator is a U.S.
person shall not be deemed a U.S. person if:

 

  (i) An executor or administrator of the estate who is not a U.S. person has
sole or shared investment discretion with respect to the assets of the estate;
and         (ii) The estate is governed by foreign law.

 

(4) Notwithstanding paragraph (1), any trust of which any professional fiduciary
acting as trustee is a U.S. person shall not be deemed a U.S. person if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settler if
the trust is revocable) is a U.S. person.

 

28

 

  

(5) Notwithstanding paragraph (1), an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country shall not be
deemed a U.S. person.     (6) Notwithstanding paragraph (1), any agency or
branch of a U.S. person located outside the United States shall not be deemed a
“U.S. person” if:

 

  (i) The agency or branch operates for valid business reasons; and         (ii)
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located.

 

(7) The International Monetary Fund, the International Bank for Reconstruction
and Development, the Inter-American Development Bank, the Asian Development
Bank, the African Development Bank, the United Nations, and their agencies,
affiliates and pension plans, and any other similar international organizations,
their agencies, affiliates and pension plans shall not be deemed “U.S. persons.”

 

29

 

 

EXHIBIT D

 

ACCREDITED INVESTOR REPRESENTATIONS

 

The Shareholders further represent and warrant to Dignyte as follows:

 

1. Each Shareholder qualifies as an Accredited Investor on the basis set forth
on its signature page to this Agreement.     2. Each Shareholder has sufficient
knowledge and experience in finance, securities, investments and other business
matters to be able to protect such Shareholder’s interests in connection with
the transactions contemplated by this Agreement.     3. Each Shareholder has
consulted, to the extent that it has deemed necessary, with its tax, legal,
accounting and financial advisors concerning its investment in Dignyte Stock.  
  4. Each Shareholder understands the various risks of an investment in Dignyte
Stock and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in
Dignyte Stock.     5. The Shareholder has had access to Dignyte’s publicly filed
reports with the Commission. Each Shareholder has been furnished during the
course of the transactions contemplated by this Agreement with all other public
information regarding Dignyte that such person or entity has requested and all
such public information is sufficient for such person or entity to evaluate the
risks of investing in Dignyte Stock.     6. Each Shareholder has been afforded
the opportunity to ask questions of and receive answers concerning Dignyte and
the terms and conditions of the issuance of Dignyte Stock.     7. Each
Shareholder is not relying on any representations and warranties concerning
Dignyte made by Dignyte or any officer, employee or agent of Dignyte, other than
those contained in this Agreement.     8. Each Shareholder is acquiring Dignyte
Stock for its own account, for investment and not for distribution or resale to
others.     9. Each Shareholder will not sell or otherwise transfer Dignyte
Stock, unless either (a) the transfer of such securities is registered under the
Securities Act or (b) an exemption from registration of such securities is
available.     10. Each Shareholder understands and acknowledges that Dignyte is
under no obligation to register Dignyte Stock for sale under the Securities Act.
    11. Each Shareholder consents to the placement of a legend on any
certificate or other document evidencing Dignyte Stock substantially in the form
set forth in Section 4(l).

 

30

 

  

12. Each Shareholder represents that the address furnished on its signature page
to this Agreement is its principal business address.         13. Each
Shareholder understands and acknowledges that Dignyte Stock have not been
recommended by any federal or state securities commission or regulatory
authority, that the foregoing authorities have not confirmed the accuracy or
determined the adequacy of any information concerning Dignyte that has been
supplied to such Shareholder and that any representation to the contrary is a
criminal offense.         14. Each Shareholder acknowledges that the
representations, warranties and agreements made by such Shareholder herein shall
survive the execution and delivery of this Agreement and the purchase of Dignyte
Stock.  

 

31

 

 

EXHIBIT E

 

NON U.S. PERSON REPRESENTATIONS

 

The Shareholder further represents and warrants to Dignyte as follows:

 

  1 At the time of (a) the offer by Dignyte and (b) the acceptance of the offer
by such person or entity, of Dignyte Stock, such person or entity was outside
the United States.         2 No offer to acquire Dignyte Stock or otherwise to
participate in the transactions contemplated by this Agreement was made to the
Shareholder or its representatives inside the United States.         3 The
Shareholder is not purchasing Dignyte Stock for the account or benefit of any
U.S. person, or with a view towards distribution to any U.S. person, in
violation of the registration requirements of the Securities Act.         4 The
Shareholder will make all subsequent offers and sales of Dignyte Stock either
(x) outside of the United States in compliance with Regulation S; (y) pursuant
to a registration under the Securities Act; or (z) pursuant to an available
exemption from registration under the Securities Act. Specifically, such person
or entity will not resell Dignyte Stock to any U.S. person or within the United
States prior to the expiration of a period commencing on the Closing Date and
ending on the date that is one year thereafter (the “Distribution Compliance
Period”), except pursuant to registration under the Securities Act or an
exemption from registration under the Securities Act.         5 The Shareholder
is acquiring Dignyte Stock for such Shareholder’s own account, for investment
and not for distribution or resale to others.         6 The Shareholder has no
present plan or intention to sell Dignyte Stock in the United States or to a
U.S. person at any predetermined time, has made no predetermined arrangements to
sell Dignyte Stock and is not acting as a Distributor of such securities.      
  7 Neither the Shareholder, its Affiliates nor any Person acting on behalf of
such person or entity, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to Dignyte Stock at any time after the Closing
Date through the Distribution Compliance Period except in compliance with the
Securities Act         8 The Shareholder consents to the placement of a legend
on any certificate or other document evidencing Dignyte Stock substantially in
the form set forth in Section 4.2.5(b).         9 The Shareholder is not
acquiring Dignyte Stock in a transaction (or an element of a series of
transactions) that is part of any plan or scheme to evade the registration
provisions of the Securities Act.         10 The Shareholder has sufficient
knowledge and experience in finance, securities, investments and other business
matters to be able to protect its interests in connection with the transactions
contemplated by this Agreement.

 

32

 

  

  11 The Shareholder has consulted, to the extent that it has deemed necessary,
with its tax, legal, accounting and financial advisors concerning its investment
in Dignyte Stock.         12 The Shareholder understands the various risks of an
investment in Dignyte Stock and can afford to bear such risks for an indefinite
period of time, including, without limitation, the risk of losing its entire
investment in Dignyte Stock.         13 The Shareholder has had access to
Dignyte’s publicly filed reports with the Commission.         14 The Shareholder
has been furnished during the course of the transactions contemplated by this
Agreement with all other public information regarding Dignyte that such person
or entity has requested and all such public information is sufficient for it to
evaluate the risks of investing in Dignyte Stock.         15 The Shareholder has
been afforded the opportunity to ask questions of and receive answers concerning
Dignyte and the terms and conditions of the issuance of Dignyte Stock.        
16 The Shareholder is not relying on any representations and warranties
concerning Dignyte made by Dignyte or any officer, employee or agent of Dignyte,
other than those contained in this Agreement.         17 The Shareholder will
not sell or otherwise transfer Dignyte Stock, unless either (A) the transfer of
such securities is registered under the Securities Act or (B) an exemption from
registration of such securities is available.         18 The Shareholder
understands and acknowledges that Dignyte is under no obligation to register
Dignyte Stock for sale under the Securities Act.         19 The Shareholder
represents that the address furnished on its signature page to this Agreement is
its principal business address.         20 The Shareholder understands and
acknowledges that Dignyte Stock have not been recommended by any federal or
state securities commission or regulatory authority, that the foregoing
authorities have not confirmed the accuracy or determined the adequacy of any
information concerning Dignyte that has been supplied to the Shareholder and
that any representation to the contrary is a criminal offense.         21 The
Shareholder acknowledges that the representations, warranties and agreements
made by such person or entity herein shall survive the execution and delivery of
this Agreement and the purchase of Dignyte Stock.

 

33

 

 

Exhibit F

LOCK-UP AGREEMENT

 

THIS LOCK-UP (the “Agreement”) is made between eWellness Corporation, a Nevada
corporation (the “Company”), and the undersigned listed on the Counterpart
Signature Page hereof, sometimes referred to herein as the “Shareholder.” For
all purposes of this Agreement, “Shareholder” includes any “affiliate,”
controlling person of Shareholder, agent, representative or other person with
whom Shareholder is acting in concert.

 

WHEREAS, it is intended that the shares of common stock of the Company covered
by this Agreement include all shares of common stock owned by the Shareholder on
the date hereof and through the Termination Date (as hereinafter defined); and

 

WHEREAS, the execution and delivery of this Agreement was a closing condition to
the Share Exchange Agreement between the Company, Dignyte, Inc., a Nevada
corporation (“Dignyte”), Andreas A. McRobbie-Johnson, and the persons listed on
Exhibit A thereto (the “SEA”);

 

WHEREAS, all terms not otherwise defined herein, shall have the meanings set
forth in the SEA;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Except as otherwise expressly provided herein, and except as the Shareholder
may be otherwise restricted from selling shares of the Common Stock under
applicable federal or state securities laws, rules and regulations and
Securities and Exchange Commission (the “SEC”) interpretations thereof, the
Shareholder may only sell the Common Stock one year after the date of issuance
(such date being referred to as the “Termination Date”).

 

2. Notwithstanding anything to the contrary set forth herein, the Company may,
in its sole discretion and in good faith, at any time and from time to time,
waive any of the conditions or restrictions contained herein. Unless otherwise
agreed, all such waivers shall be pro rata, as to all of the Shareholders of the
Company who have executed a Lock-Up Agreement in connection with the closing of
the SEA. Notwithstanding, the Company may allow any Shareholder the right to
sell or transfer the Common Stock in any private transaction, subject to receipt
of an opinion of legal counsel for the Company of the availability of an
exemption of the registration of such sale or transfer under the Securities Act
of 1933, as amended (the “Securities Act”) and the General Rules and Regulations
of the SEC promulgated thereunder; and subject to any transferee’s execution and
delivery of a copy of this Agreement.

 

3. In the event of: (a) a completed tender offer to purchase all or
substantially all of the Company’s issued and outstanding securities; or (b) a
merger, consolidation or other reorganization of the Company with or into an
unaffiliated entity that results in a change of control of the Company
(excluding the Exchange Agreement referenced herein), then this Agreement shall
terminate as of the closing of such event, and the Common Stock restrictions on
the resale of the Common Stock pursuant hereto shall terminate.

 

34

 

  

4. Except as otherwise provided in this Agreement, the Shareholder shall be
entitled to all beneficial rights of ownership of the Common Stock, including
the right to vote the Common Stock for any and all purposes.

 

5. The number of shares of Common Stock included in any allotment that can be
sold by the Shareholder hereunder shall be appropriately adjusted should the
Company make a dividend or distribution, undergo a forward split or a reverse
split or otherwise reclassify its shares of Common Stock.

 

6. This Agreement may be executed in any number of counterparts with the same
force and effect as if all parties had executed the same document.

 

7. All notices, instructions or other communications required or permitted to be
given pursuant to this Agreement shall be given in writing and delivered by
certified mail, return receipt requested, overnight delivery or hand-delivered
to all parties to this Agreement, to the Company, at its address set forth on
its most recent filing with the SEC in the SEC’s Edgar Archives, and to the
Shareholder, at the address on the Counterpart Signature Page hereof. All
notices shall be deemed to be given on the same day if delivered by hand or on
the following business day if sent by overnight delivery or the second business
day following the date of mailing.

 

8. The resale restrictions on the Common Stock set forth in this Agreement shall
be in addition to all other restrictions on transfer imposed by applicable
United States and state securities laws, rules and regulations.

 

9. The Company or the Shareholder who fails to fully adhere to the terms and
conditions of this Agreement shall be liable to every other party for any
damages suffered by any party by reason of any such breach of the terms and
conditions hereof. The Shareholder agrees that in the event of a breach of any
of the terms and conditions of this Agreement by the Shareholder, that in
addition to all other remedies that may be available in law or in equity to the
non-defaulting parties, a preliminary and permanent injunction, without bond or
surety, and an order of a court requiring such Shareholder to cease and desist
from violating the terms and conditions of this Agreement and specifically
requiring the Shareholder to perform his/her/its obligations hereunder is fair
and reasonable by reason of the inability of the parties to this Agreement to
presently determine the type, extent or amount of damages that the Company or
any non-defaulting Shareholder may suffer as a result of any breach or
continuation thereof.

 

10. This Agreement sets forth the entire understanding of the parties hereto
with respect to the subject matter hereof, and may not be amended except by a
written instrument executed by the parties hereto and approved by a majority of
the members of the Board of Directors of the Company.

 

11. This Agreement shall be governed by and construed in accordance with the
laws of the State of Nevada applicable to contracts entered into and to be
performed wholly within said State; and the Company and the Shareholder agree
that any action based upon this Agreement may be brought in the United States
federal and state courts situated in Nevada only, and that each shall submit to
the jurisdiction of such courts for all purposes hereunder.

 

12. In the event of default hereunder, the non-defaulting parties shall be
entitled to recover reasonable attorney’s fees incurred in the enforcement of
this Agreement.

 

35

 

  

13. A legend referencing this Agreement shall be imprinted on any stock
certificate or successor stock certificate until the Termination Date.

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the day and year first above written.

 

      eWellness Corporation           Date:   By  

 

[Shareholder Signature Page Follows]

 

36

 

  

LOCK-UP AGREEMENT

COUNTERPART SIGNATURE PAGE

 

This Counterpart Signature Page for that certain Lock-Up Agreement (the
“Agreement”) effective as of the latest signature date hereof, among eWellness
Corporation, a Nevada corporation (the “Company”); and the undersigned, by which
the undersigned, through execution and delivery of this Counterpart Signature
Page, intends to be legally bound by the terms of the Agreement, respecting the
number of shares of the Company set forth below and represented by the stock
certificate described below (or any successor stock certificate).

 

      (Name)           (Street Address)           (City and State)          
(Date)           (Signature)     (Representative Capacity, if Applicable)

 

37

 

  

Schedule 3(c)

to

Share Exchange Agreement

 

Subscription Rights, Options and Warrants

 

As provided for in Dignyte’s Private Offering Memorandum dated April 25, 2014
(the “Memorandum”), Dignyte shareholders who purchased common stock in its
offering of common stock pursuant to its Registration Statement declared
effective on September 14, 2012 (the “Rule 149 Offering”) are entitled to
participate in Dignyte’s offering of 1,000,000 shares of its common stock at a
price of $0.10 per share for a total offering amount of $100,000 (the
“Offering”). The purchase price will be paid as follows: $.09 per share in cash
from the trust account established by the Corporation in connection with the
Rule 419 Offering and $0.01 per share which investors previously paid to the
Corporation in connection with the Rule 419 Offering.

 

Schedule 3(f)

to

Share Exchange Agreement

 

Assets and Liabilities

 

Assets and capital contributions to Dignyte at time of Closing will include the
proceeds from the Offering as described in the Memorandum to the extent such
amounts are not already reflected on Dignyte’s balance sheet for the year ended
December 31, 2014.

 

Schedule 3(r)

to

Share Exchange Agreement

 

No Brokers or Finders

 

None.

 

Schedule 3(s)

to

Share Exchange Agreement

 

Changes

 

None.

 

38

 

  

Schedule 3(t)

to

Share Exchange Agreement

 

Interested Party Transactions

 

Certain related parties of Dignyte have an interest in the Offering.

 

Schedule 3(v)

to

Share Exchange Agreement

 

Bank Accounts and Safe Deposit Boxes

 

[To be provided outside of closing.]

 

Schedule 3(aa)

to

Share Exchange Agreement

 

Certain Registration Matters

 

Dignyte has agreed to file a registration statement covering its common stock
included in the Offering no later than 90 days after completion of the Offering.
In addition, investors in the Offering will be required to enter into a lock-up
agreement covering 50% of shares acquired in the Offering which restricts their
right for a period of one year from the date such shares are acquired to sell,
pledge or otherwise dispose of (or enter into any transaction or device that is
designed to, or could be expected to, result in the disposition by the investor
at any time in the future of) such shares.

 

39

 

 

Schedule 1(b)

to

Share Exchange Agreement

 

Capitalization Table

  [logo.jpg]

  

40

 






Schedule 4(c)

to

Share Exchange Agreement

 

Subscription Rights, Options and Warrants

 

Between March 31, 2014 and April 30, 2014, eWellness completed a private
offering, pursuant to which it received $130,000 in gross proceeds and issued an
aggregate of $130,000 convertible notes and warrants to purchase up to 260,000
shares of eWellness’ common stock. The convertible notes are initially
convertible into an aggregate of 260,000 shares of eWellness’ common stock.

 

41

 

 

